Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18       PageID.12239    Page 1 of 42



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,
      Petitioners and Plaintiffs,
                                            Case No. 2:17-cv-11910
                                            Hon. Mark A. Goldsmith
  v.
                                            Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                            Class Action
      Respondents and Defendants.


          PETITIONERS/PLAINTIFFS’ MOTION FOR SANCTIONS

  Local Rule 7.1(a)(1) requires Petitioners/Plaintiffs (hereinafter Petitioners) to
  ascertain whether this motion is opposed. Petitioners’ counsel Margo Schlanger
  communicated with William Silvis, counsel for Respondents/Defendants
  (hereinafter Respondents), via email on August 28, 2018 explaining the nature of
  the relief sought and seeking concurrence. Mr. Silvis responded that “Respondents
  deny that any false or misleading statements have been made to the Court, but
  without knowing which statements Petitioners are referencing Respondents are not
  in a position to provide the answer required under LR 7.1(2)(A).”

                                         ***

        On January 2, 2018, this Court deferred ruling on Petitioners’ Zadvydas

  claim, based principally upon factual representations by Respondents regarding the

  likelihood that Iraq would accept Petitioners for repatriation. ECF 191, PgID5328-

  35. Relying on declarations from John Schultz, deputy assistant director for ICE’s

  Asia and Europe Removal and International Operations Unit, and Michael

  Bernacke, ICE’s acting deputy assistant director for that same unit, the Court found

  that it is “still an open question whether Iraq has agreed to accept class-wide
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12240    Page 2 of 42



  repatriation” and that “a more developed record is necessary to answer this

  question.” Id. at PgID5334. The Court pointed specifically to statements that “the

  Government’s negotiations have resulted in Iraq’s agreement to cooperate in

  removal of Iraqi nationals from the United States;” that “ICE had scheduled charter

  flights to depart in both June and July;” that “there is no numeric limit on the

  number of removals;” that the reason “very few travel documents have actually

  been provided” was that “these documents are being sought only for those not

  subject to the stay of removal;” and that “if the injunction is lifted, large-scale

  removals can be arranged via charter flights, without the need for travel

  documents.” Id. at PgID5331-32 (citing Schultz and Bernacke declarations).

        Once the Court allowed discovery, Respondents – who had successfully

  prevented discovery during all of 2017 – sought to thwart it at every turn through

  delay and objection. When they did respond, they provided incomplete and

  misleading interrogatory responses designed to obscure, inter alia, the fact that

  Iraq has a long-standing and continuing policy against involuntary repatriations,

  that the responsible ICE office was so frustrated by that policy that in July 2017 it

  was seeking visa sanctions, and that Iraq has repeatedly refused repatriation of

  class members, absent their expressed desire to return. Discovery is still

  incomplete. Most recently, after Respondents sought yet another extension and the

  Court ordered that they respond to discovery requests, including production of

                                           2
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12241    Page 3 of 42



  documents by August 20, 2018, Respondents again failed to produce documents,

  meaning that only Respondents – and not Petitioners nor the Court – have access to

  documents that post-date March 2018.

        Critically, however, the documents that Petitioners have obtained in these

  hard-fought discovery battles show that the Respondents’ sworn declarations

  contained both highly misleading and demonstrably false information –

  information that was the basis for this Court’s January 2nd ruling. Moreover, the

  Respondents knew at the time they submitted those declarations that the statements

  were misleading or false. Documents obtained in discovery also show that

  Respondents knowingly withheld critical facts from the Court. At no point have

  Respondents made any efforts to rectify the situation by notifying the Court or

  class counsel that prior court filings and discovery responses contained false and

  misleading information, or that Respondents had failed in their court filings to

  mention facts central to resolution of the Zadvydas claim. The truth is:

     • there is no agreement with Iraq for class-wide repatriation;

     • ICE sought travel documents in May and June 2017 for some 280 Iraqi

        nationals, which Iraq refused to provide;

     • Iraq had and continues to have a longstanding policy of opposing forced

        repatriation and it is unclear whether or when Iraq will ever accept Iraqi

        nationals who do not wish to return;

                                            3
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12242    Page 4 of 42




     • Iraq has long required potential deportees to express their desire to return to

        Iraq, and has used a standard form to document that desire in writing;

     • Iraq has repeatedly refused to accept Hamama class members unless they

        desire to return;

     • Iraq will not accept Iraqi nationals on charter flights without travel

        documents;

     • the cancellation of the June 2017 flight was due to Iraq’s refusal to accept it

        and not this Court’s injunction;

     • Iraq never agreed to accept a July 2017 charter and never issued a single

        travel document for any such flight by the time when this Court’s

        nationwide injunction issued; and

     • by the time Respondents’ opposed the first preliminary injunction in July

        2017, ICE had become so frustrated with Iraq’s unwillingness to accept

        removals that it initiated the process for imposing visa sanctions against a

        country it deemed to be “among the most recalcitrant countries” with respect

        to repatriations.

  Respondents not only failed in their duty to reveal those facts to the Court, but

  affirmatively misrepresented them.

        WHEREFORE, pursuant to this Court’s inherent powers and for the reasons

  set forth in the accompanying brief, Petitioners request that this Court, as sanctions

                                            4
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12243     Page 5 of 42



  and remedies for Respondents’ misrepresentations, bad faith and misconduct:

     1. ORDER that members of the Zadvydas Subclass who have been detained

        longer than six months be released under orders of supervision within 14

        days unless Respondents by that date provide to the Court individualized

        evidence that:

           a. ICE has valid travel documents for the detainee; or

           b. There is another strong special justification for the individual’s
              detention, other than effectuating removal.

     2. STRIKE from the declarations of John Schultz Jr. and Michael Bernacke

        language that is false or misleading and that is contained in the following

        paragraphs of those declarations, as highlighted in Exhibits A, B and C:

           • Schultz Dec. 7/20/2017, ECF 81-4, ¶5;

           • Schultz Dec. 11/30/2017, ECF 158-2, ¶¶4, 6, 7, 8 and 9;

           • Bernacke Dec., Doc# 184-2, ¶¶4, 5, 6, 7, 8, 10, 11 and 12.

     3. ORDER that in any individual immigration and habeas proceeding, whether

        in immigration court or federal court, in which the Schultz and Bernacke

        declarations have been offered as evidence, Respondents file a notice stating

        that this Court has stricken portions of those declarations, provide each

        presiding judge in such a proceeding with this Court’s order and opinion

        explaining why credence is not due the declarations and what portions of the

        declarations have been stricken, and report to this Court on those filings.

                                           5
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18       PageID.12244    Page 6 of 42



     4. ORDER Respondents to pay Petitioners’ counsel their reasonable attorneys’

        fees and costs for conducting discovery related to Petitioners’ Zadvydas

        claim, for filing and litigating this Motion for Sanctions, and for filing and

        litigating Petitioners’ Renewed Motion for Preliminary Injunction Under

        Zadvydas, ECF 457.

     5. GRANT whatever other relief the Court deems appropriate to sanction and

        remedy the government’s actions.

        Respectfully submitted,

  Michael J. Steinberg (P43085)             Judy Rabinovitz (NY Bar JR-1214)
  Bonsitu A. Kitaba (P78822)                Lee Gelernt (NY Bar LG-8511)
  Miriam J. Aukerman (P63165)               ACLU FOUNDATION
  ACLU FUND OF MICHIGAN                      IMMIGRANTS’ RIGHTS PROJECT
  2966 Woodward Avenue                      125 Broad Street, 18th Floor
  Detroit, Michigan 48201                   New York, NY 10004
  (313) 578-6814                            (212) 549-2618
  msteinberg@aclumich.org                   jrabinovitz@aclu.org

  /s/Kimberly L. Scott                      Margo Schlanger (P82345)
  Kimberly L. Scott (P69706)                Cooperating Attorneys, ACLU Fund
  Wendolyn W. Richards (P67776)             of Michigan
  Cooperating Attorneys, ACLU Fund          625 South State Street
   of Michigan                              Ann Arbor, Michigan 48109
  MILLER, CANFIELD, PADDOCK                 734-615-2618
   & STONE, PLC                             margo.schlanger@gmail.com
  101 N. Main St., 7th Floor
  Ann Arbor, MI 48104
  (734) 668-7696
  scott@millercanfield.com




                                           6
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18       PageID.12245   Page 7 of 42



  Nora Youkhana (P80067)                   Susan E. Reed (P66950)
  Nadine Yousif (P80421)                   MICHIGAN IMMIGRANT RIGHTS
  Cooperating Attorneys, ACLU Fund         CENTER
   of Michigan                             3030 S. 9th St. Suite 1B
  CODE LEGAL AID INC.                      Kalamazoo, MI 49009
   27321 Hampden St.                       (269) 492-7196, Ext. 535
  Madison Heights, MI 48071                Susanree@michiganimmigrant.org
  (248) 894-6197
  norayoukhana@gmail.com                   Lara Finkbeiner (NY Bar 5197165)
                                           Mark Doss (NY Bar 5277462)
  María Martínez Sánchez (NM Bar           INTERNATIONAL REFUGEE
  126375)                                   ASSISTANCE PROJECT
  ACLU OF NEW MEXICO                       Urban Justice Center
  1410 Coal Ave. SW                        40 Rector St., 9th Floor
  Albuquerque, NM 87102                    New York, NY 10006
  msanchez@aclu-nm.org                     (646) 602-5600
                                           lfinkbeiner@refugeerights.org
                       Attorneys for All Petitioners and Plaintiffs

  William W. Swor (P21215)
  WILLIAM W. SWOR
  & ASSOCIATES
  1120 Ford Building
  615 Griswold Street
  Detroit, MI 48226
  wwswor@sworlaw.com

  Attorney for Petitioner/Plaintiff Usama Hamama

  Dated: October 23, 2018




                                          7
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18   PageID.12246   Page 8 of 42




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


  USAMA JAMIL HAMAMA, et al.,
      Petitioners and Plaintiffs,
                                         Case No. 2:17-cv-11910
                                         Hon. Mark A. Goldsmith
  v.
                                         Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                         Class Action
      Respondents and Defendants.



       PETITIONERS/PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
                     MOTION FOR SANCTIONS
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18                                     PageID.12247             Page 9 of 42




                                           TABLE OF CONTENTS

  TABLE OF AUTHORITIES ..................................................................................iv
  STATEMENT OF ISSUES PRESENTED..............................................................vi
  CONTROLLING OR MOST APPROPRIATE AUTHORITY ............................ vii
  INTRODUCTION .................................................................................................... 1
  BACKGROUND AND FACTS ............................................................................... 2
      I.          RESPONDENTS KNOWINGLY PRESENTED FALSE AND
                  MISLEADING INFORMATION ............................................................. 2
             A.      Respondents’ Declarations Stated There Was an Agreement
                     Under Which Iraq Would Accept Unlimited Repatriations Via
                     Charter Flights ...................................................................................... 3
             B.      Respondents Knew The Declarations Were Untrue ............................ 5
                     1.       Respondents said Iraq agreed to the return of all Iraqi
                              nationals with final orders of removal, knowing that was
                              untrue.......................................................................................... 6
                     2.       Respondents said ICE could secure travel documents, but
                              has not attempted to do so because of the injunction,
                              knowing that was untrue ............................................................ 8
                     3.       Respondents said Iraq agreed to accept charter flights
                              without formal travel documents, knowing that was
                              untrue.......................................................................................... 9
                     4.       ICE said that the June and July 2017 flights were
                              cancelled as a result of this Court’s injunction, knowing
                              that was untrue .........................................................................10
             C.      The Government Withheld Material Information ..............................12
       II.        THE GOVERNMENT’S CONDUCT THROUGHOUT THIS
                  LITIGATION HAS BEEN DESIGNED TO HIDE THE TRUTH .......13
      III.        RESPONDENTS’ MISCONDUCT HAS CAUSED
                  PETITIONERS SEVERE HARM...........................................................15
  ARGUMENT .........................................................................................................16



                                                                    ii
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18                              PageID.12248           Page 10 of 42




       IV.      THIS COURT HAS INHERENT AUTHORITY TO SANCTION
                AND REMEDY THE GOVERNMENT’S LITIGATION
                MISCONDUCT .......................................................................................16
       V.       THIS COURT HAS INHERENT AUTHORITY TO FASHION
                APPROPRIATE REMEDIES TAILORED TO THE HARM
                CAUSED BY THE GOVERNMENT’S MISCONDUCT .....................19
       VI.      BECAUSE RESPONDENTS SECURED DEFERRAL OF
                PETITIONERS’ ZADVYDAS CLAIM THROUGH
                MISCONDUCT, THE APPROPRIATE SANCTION IS
                PETITIONERS’ RELEASE ....................................................................20
       VII. THE COURT SHOULD STRIKE FALSE AND MISLEADING
            LANGUAGE FROM THE DECLARATIONS AND REQUIRE
            RESPONDENTS TO INFORM OTHER TRIBUNALS WHERE
            THE DECLARATIONS WERE USED OF THAT FACT.....................23
       VIII. PETITIONERS SHOULD BE AWARDED ATTORNEYS’ FEES
             AND COSTS ...........................................................................................24
   CONCLUSION .......................................................................................................25




                                                                iii
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18                              PageID.12249           Page 11 of 42




                                       TABLE OF AUTHORITIES

                                                                                                             Page(s)

   Cases
   Ayoubi v. Dart, 640 F. App’x 524 (7th Cir. 2016) .................................................. 17

   Barnhill v. United States, 11 F.3d 1360 (7th Cir. 1993).......................................... 20

   In re Bavelis, 563 B.R. 672 (S.D. Ohio 2017) ......................................................... 19

   Beard v. City of Southfield, No. 14-13465, 2016 WL 6518490 (E.D.
     Mich. Nov. 3, 2016) ............................................................................................ 20

   Chambers v. NASCO, Inc., 501 U.S. 32 (1991)................................................passim

   Demjanjuk v. Petrovsky, 310 F.3d 338 (6th Cir. 1993) .....................................19, 22

   Enmon v. Prospect Capital Corp., 675 F.3d 138 (2d Cir. 2012) ........................ 1, 23

   First Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d
      501 (6th Cir. 2002).......................................................................................passim

   Forsberg v. Pefanis, 634 F. App’x 676 (11th Cir. 2015) ........................................ 17

   Fuery v. City of Chicago, --- F.3d ----, 2018 WL 3853742 (7th Cir.
     Aug. 14, 2018) ..............................................................................................19, 22

   Grace v. Sessions, No. 18-CV-1853 (EGS), 2018 WL 3812445
     (D.D.C. Aug. 9, 2018) ........................................................................................ 25

   Graham v. Dallas Indep. Sch. Dist., No. 3:04-CV-2461-B, 2006 WL
     507944 (N.D. Tex. Jan. 10, 2006) ...................................................................... 17

   Hutto v. Finney, 437 U.S. 678 (1978) .................................................................. 1, 24

   Korematsu v. United States, 323 U.S. 214 (1944) ..................................................... 1

   Korematsu v. United States, 584 F. Supp. 1406 (N.D. Cal. 1984) ...................passim




                                                                iv
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18                                 PageID.12250            Page 12 of 42




   Lamie v. Smith, No. 1:12-cv-201, 2013 WL 12109526 (W.D. Mich.
     Feb. 14, 2013), report and recommendation adopted by 2013 WL
     12109421 (W.D. Mich. Mar. 6, 2013) ................................................................ 20

   Laukus v. Rio Brands, Inc., 292 F.R.D. 485 (N.D. Ohio 2013) .............................. 19

   Metz v. Unizan Bank, 655 F.3d 485 (6th Cir. 2011) ................................1, 16, 17, 24

   Monsanto Co. v. Ralph, 382 F.3d 1374 (Fed. Cir. 2004) ........................................ 20

   Murray v. City of Columbus, 534 F. App’x 479 (6th Cir. 2013) ............................. 16

   Oliver v. Gramley, 200 F.3d 465 (7th Cir. 1999) .................................................... 20

   Plastech Holding Corp. v. WM Greentech Auto. Corp., 257 F. Supp.
      3d 867 (E.D. Mich. 2017) ............................................................................... 1, 17

   Railway Express, Inc. v. Piper, 447 U.S. 752 (1980) .............................................. 16

   Red Carpet Studios Div. of Source Advantage, Ltd. v. Sater, 465 F.3d
     642 (6th Cir. 2006).......................................................................................... 1, 24

   Robert Bosch LLC v. A.B.S. Power Brake, Inc., No. 09-14468, 2011
     WL 1790221 (E.D. Mich. May 10, 2011) .......................................................... 20

   United States v. Van Engel, 15 F.3d 623 (7th Cir. 1993) ........................................ 21

   Virzi v. Grand Trunk Warehouse & Cold Storage Co., 571 F. Supp.
      507 (E.D. Mich. 1983) .................................................................................... 1, 19

   Williamson v. Recovery Ltd. P’ship, 826 F.3d 297 (6th Cir. 2017) ........................ 19

   Zadvydas v. Davis, 533 U.S. 678 (2001) ..........................................................passim

   Rules
   Fed. R. Civ. P. 37(b) ................................................................................................ 14

   E.D. Mich. L.R. 83.22(b) ......................................................................................... 18

   Michigan Rule of Professional Conduct 3.3 ........................................................ 1, 18

   Michigan Rule of Professional Conduct 4.1 ........................................................ 1, 18

                                                                   v
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12251    Page 13 of 42




                      STATEMENT OF ISSUES PRESENTED

   1. Should this Court enter relief granting Petitioners’ claims for release under
      Zadvydas v. Davis, 533 U.S. 678 (2001), where this Court’s earlier decision to
      defer ruling on that claim was secured by Respondents’ misrepresentations and
      omissions of material facts?

   Petitioners’ Answer: Yes



   2. Should this Court strike misleading or false portions of the declarations of John
      Schultz Jr. and Michael Bernacke, and require Respondents to inform
      immigration courts or federal courts where those misleading and false
      declarations have been used in individual proceedings of that fact?

   Petitioners Answer: Yes.



   3. Should this Court order Respondents to pay Petitioners’ fees associated with (a)
      discovery conducted for their Zadvydas claim, (b) Petitioners’ renewed motion
      for relief under Zadvydas, and (c) this motion for sanctions?

   Petitioners’ Answer: Yes




                                               vi
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18      PageID.12252    Page 14 of 42




           CONTROLLING OR MOST APPROPRIATE AUTHORITY

   Michigan Rule of Professional Conduct 3.3

   Michigan Rule of Professional Conduct 4.1

   Chambers v. NASCO, Inc., 501 U.S. 32 (1991)

   Hutto v. Finney, 437 U.S. 678 (1978)

   Zadvydas v. Davis, 533 U.S. 678 (2001)

   Enmon v. Prospect Capital Corp., 675 F.3d 138 (2d Cir. 2012)

   First Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501 (6th Cir.
   2002)

   Metz v. Unizan Bank, 655 F.3d 485 (6th Cir. 2011)

   Red Carpet Studios Div. of Source Advantage, Ltd. v. Sater, 465 F.3d 642 (6th Cir.
   2006)

   Korematsu v. United States, 584 F. Supp. 1406 (N.D. Cal. 1984)

   Plastech Holding Corp. v. WM Greentech Auto. Corp.n, 257 F. Supp. 3d 867 (E.D.
   Mich. 2017)

   Virzi v. Grand Trunk Warehouse & Cold Storage Co., 571 F. Supp. 507 (E.D.
   Mich. 1983)




                                               vii
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18       PageID.12253    Page 15 of 42



                                  INTRODUCTION
         In Korematsu v. United States, 584 F. Supp. 1406 (N.D. Cal. 1984), the

   court vacated the conviction of Fred Korematsu, a conviction which four decades

   earlier led to the Supreme Court’s decision upholding the internment of Japanese-

   Americans. See Korematsu v. United States, 323 U.S. 214 (1944). The district

   court in 1984 focused on the fact that the federal government had presented only

   information justifying detention of the Japanese, when “there was critical

   contradictory evidence known to the government and knowingly concealed from

   the courts.” Korematsu, 584 F. Supp. at 1417.

         [T]he government deliberately omitted relevant information and
         provided misleading information in papers before the court. The
         information was critical to the court’s determination, although it can-
         not now be said what result would have obtained had the information
         been disclosed. Because the information was of the kind peculiarly
         within the government’s knowledge, the court was dependent upon
         the government to provide a full and accurate account. . . . The
         judicial process is seriously impaired when the government’s law
         enforcement officers violate their ethical obligations to the court.

   Id. at 1420. Regardless of “[w]hether a fuller, more accurate record would have

   prompted a different decision,” relief was justified because “relevant evidence has

   been withheld.” Id. at 1419. Had the government, and its attorneys, been honest

   with the court, this shameful chapter in our history might have been avoided.

         More than 70 years have passed, but the government’s obligation to be forth-

   right with the court has not changed. Nor, unfortunately, has the government’s


                                            1
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12254   Page 16 of 42



   behavior which has, yet again, led to unjustified detention.

         When this Court deferred ruling on Petitioners’ Zadvydas claim, it did so

   based on Respondents’ representation of facts only they then knew. Discovery has

   now shown both that those representations were false, and that the government

   knowingly concealed key information demonstrating the falsehoods. The cost of

   Respondents’ misconduct here is measured in the pain it inflicted on Petitioners –

   in separated families, in months of human life spent unlawfully behind bars, and in

   the desperation of some 37 class members who, unable to stand the toll of

   detention, have given up and agreed to removal, despite the danger of persecution,

   torture, or even murder in Iraq. While that harm cannot be undone, Petitioners ask

   this Court to use its inherent authority to release the Zadvydas subclass members

   and rectify, to the extent possible, the consequences of Respondents’ misconduct.

   Petitioners also ask the Court to strike the misleading and false portions of

   Respondents’ declarations, to require Respondents to acknowledge error in other

   proceedings where those declarations were used, and to pay attorneys’ fees.

                            BACKGROUND AND FACTS

   I.    RESPONDENTS KNOWINGLY PRESENTED FALSE AND
         MISLEADING INFORMATION.
         In January this Court deferred ruling on the Zadvydas claim, concluding that

   it could not “make a determination regarding whether Iraq will accept repatriations

   of the class.” ECF 191, PgID5332. In ruling, the Court was forced to rely on the

                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18           PageID.12255     Page 17 of 42



   government’s one-sided rendition of the facts, because the government had

   vigorously opposed any discovery. Discovery has now shown that a) the govern-

   ment’s sworn facts were misleading and false, b) the government knew they were

   false, and c) the government withheld material, critical information.

         A.     Respondents’ Declarations Stated There Was an Agreement
                Under Which Iraq Would Accept Unlimited Repatriations Via
                Charter Flights.
         The government’s first declaration related to the purported US-Iraq “agree-

   ment” was from John Schultz, ICE Deputy Assistant Director with primary resp-

   onsibility for obtaining Iraqi cooperation with repatriations, dated July 20, 2017.

   ECF 81-4. The declaration stated “Iraq has agreed, using charter flights, to the

   timely return of its nationals that are subject to final orders of removal.” Id. ¶5.

         In their response to Petitioners’ preliminary injunction motion on detention,

   ECF 158, Respondents relied on another declaration, dated November 30, 2017,

   from Mr. Schultz, ECF 158-2, which was based on his purported “professional

   knowledge,” as well as “information obtained from other individuals employed by

   ICE, and information obtained from DHS records.” 1 Id. ¶3.2 He testified:


         1
            The declaration was central to Respondents’ argument. See Response, ECF
   158, PgID4103-04 (declaration “establishes that, but for the stay in place in this
   case, ICE would obtain travel documents for the detained Petitioners”); 12/20/2017
   Hrg. Trans., at 47, 115-16 (counsel stated that charter flights stopped by injunction
   and that ICE was in the process of obtaining travel documents for each person).
          2
            The Court has appropriately questioned why Respondents’ declarations are
   Continued on next page.
                                            3
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12256     Page 18 of 42




     • “Recent negotiations between the governments of the United States and Iraq
       have resulted in increased cooperation in removal of Iraqi nationals.” Id. ¶4.

     • “ICE originally had a charter flight scheduled in June 2017 that was resched-
       uled for July 2017 in view of the court’s original order; however, ICE was
       not able to effectuate that flight due to the Court’s July 24th order.” Id. ¶6.

     • “ICE expects to receive travel documents for all individuals that ICE has
       requested to remove to Iraq.” Id. ¶7.

     • “To minimize the risk of having to ask a foreign government to re-issue or
       extend an expired travel document, ICE waits until there are no impediments
       to request a travel document. Thus, ICE currently does not have travel
       documents for all detained final order detainees. ICE believes that the central
       government of Iraq in Baghdad will issue travel documents should the court
       lift the injunction.” Id. ¶8.

         After the Court asked about the terms of the purported Iraqi agreement

   during the detention motion hearing, 12/20/2017 Transcript, at 47-48, 122-23,

   Respondents submitted a declaration from Michael Bernacke, ECF 184-2, that:

     • vouched for earlier statements made by Mr. Schultz under oath (ECF 81-4)
       that there was an agreement with Iraq, though finally admitted that it was
       “not memorialized in any written document or treaty” (ECF 184-2, ¶4);

     • asserted that the Iraqi Agreement “does not contemplate any numeric
       limitation on the number of removals in total or on an annual basis” (id. ¶5);

     • asserted that Iraq had agreed to accept removals via charter flights and
       without the need for travel documents being issued by Iraq (id. ¶¶6-7);

     • claimed that ICE cancelled the June 2017 flight “[a]s a result of the
       injunction in the above-captioned case.” (id. ¶8); and

     • attested that “ICE believes that the central government of Iraq in Baghdad
       will permit the entry of detained Iraqi nationals . . . if the injunction is lifted”
   not based on personal knowledge, as required. ECF 191, PgID5332.

                                             4
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12257    Page 19 of 42



         using charter flights and the “injunction is the only impediment to ICE to
         resuming charter flights to Iraq.” (Id. ¶12).3

   The Court relied on Schultz’s and Bernacke’s declarations in deferring adjudica-

   tion of the Zadvydas claim, rather than ordering release, ECF 191, PgID5331-32:

         Schultz states that the Government’s negotiations have resulted in
         Iraq’s agreement to cooperate in removal of Iraqi nationals from the
         United States. [Schultz Decl.] ¶ 4. As evidence of this cooperation,
         Schultz notes that, prior to this Court’s rulings enjoining removal, ICE
         had scheduled charter flights to depart in both June and July. Id. ¶6.
                                       *     *       *
         In his declaration, Bernacke states that the agreement between the
         United States and Iraq is not memorialized in writing, but is instead
         the product of ongoing negotiations. [Bernacke Decl.] ¶ 4. Bernacke
         also states that “the agreement does not contemplate any numeric
         limitation on the number of removals,” and that if the injunction is
         lifted, large-scale removals can be arranged via charter flight, without
         the need for travel documents. Id. ¶¶5-6.

         B.     Respondents Knew The Declarations Were Untrue.
         Discovery has shown not only that Respondents’ account was inaccurate, but

   also that they knew the true story at the time. Respondents’ misrepresentations fall

   into four main categories: 1) statements that the U.S. reached an agreement with

   Iraq in 2017, and that Iraq was willing to accept the return of all Iraqi nationals

         3
            The declarations did not attest to personal knowledge and were carefully
   hedged to allow the declarants to disclaim responsibility. In some instances where
   a declarant had personal knowledge of adverse facts, a different declarant was used
   to tell a false story. For example, Mr. Schultz who testified at his deposition that he
   had abandoned efforts to use manifests for the June charter flight, ECF 376-64,
   Schultz Dep. at 47, 123, does not discuss that in his declaration. Mr. Bernacke’s
   declaration makes the exact opposite claim. ECF 184-2, Bernacke Dec. ¶6.


                                             5
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12258     Page 20 of 42



   with final orders of removal without limitation; 2) claims that ICE could secure

   travel documents for all Iraqi nationals but did not attempt to do so because of the

   preliminary injunction; 3) statements that Iraq will accept charter flights using

   manifests rather than requiring travel documents; and 4) statements that the June

   and July 2017 flights were cancelled as a result of this Court’s injunctions.

                1.    Respondents said Iraq agreed to the return of all Iraqi
                      nationals with final orders of removal, knowing that was
                      untrue.
         The government has consistently and without qualification asserted that in

   2017 the U.S. and Iraq reached an agreement for the return of all Iraqi nationals

   with final orders of removal. While Iraq agreed to accept a charter flight with eight

   deportees in April 2017, in return for its removal from the first travel ban, ICE

   recognized that “[a]t this point ERO [Enforcement and Removal Operations] [did]

   not have a repeatable process in place regarding the removal of Iraqi nationals with

   final orders.” ECF 457-2, ¶10. In May and June ICE submitted requests for travel

   documents for 280 Iraqis with final orders, but Iraq did not issue the documents.

   Id. ¶20; ECF 457-62 ¶¶21-22, 30. Instead, Iraq issued a blanket denial for 24,

   stating that “[t]he applicant should express orally and in writing his willingness to

   return to Iraq voluntarily in order to be issued a travel document.” ECF 457-2,

   ¶20.h. Iraq refused the June charter flight, and never agreed to repatriations when

   ICE tried reschedule the July flight. Id. ¶¶20-21, 23. By July 19, ICE was so


                                             6
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12259     Page 21 of 42



   frustrated by Iraq’s refusals to cooperate that it initiated the process leading

   towards issuance of visa sanctions against Iraq:

         U.S. Immigration and Customs Enforcement (ICE) considers Iraq to
         be among the most recalcitrant countries [with respect to
         repatriations]. Despite expending significant resources and exhausting
         other available means to obtain cooperation, ICE has been
         unsuccessful in securing cooperation from the Government of Iraq in
         the acceptance of its nationals subject to final orders of removal and
         has determined that implementing visa sanctions pursuant to section
         243(d) of the Immigration and Nationality Act (INA) is the only
         remaining avenue available to secure cooperation. . . .

                                           ***

         ICE believes that it has exhausted all means at its disposal to secure
         cooperation from the Government of Iraq, consistent with its
         international obligation to promptly facilitate the return of its
         nationals. A tool unavailable to ICE, but vested in the Secretary of
         Homeland Security, is visa sanctions under section 243(d) of the
         Immigration and Nationality Act. . . .

   Id. ¶24. On July 20, Mr. Schultz received for his review a sanctions package

   against Iraq. Id. ¶24.b. That same day, Respondents opposed an injunction barring

   removal of Iraqis (ECF 81), relying on Mr. Schultz’ sworn declaration that “Iraq

   has agreed… to the timely return of its nationals that are subject to final orders of

   removal.” ECF 81-4, ¶5.

         On July 26, 2017, Mr. Schultz’ Deputy Chief of Staff emailed his boss to

   say “there was no defined way forward as to Iraq and the current TD [travel docu-

   ment] issuance problems we’re facing.” ECF 457-2, ¶24.d. ICE continued to

   consider sanctions until at least August, when Mr. Schultz instructed his staff to

                                            7
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12260     Page 22 of 42



   finalize the documents. Id. ¶24.f. No progress on repatriations was made in the fall,

   and a summary of a high level U.S./Iraq meeting on December 5th noted Iraq’s

   unwillingness to accept persons with failed asylum claims. Id. ¶¶25-28. Indeed,

   Iraq repeatedly emphasized its refusal to accept forced repatriation, expressing

   special concern for asylum seekers, those with non-criminal immigration viola-

   tions, and Chaldeans.4 Nonetheless, Respondents submitted declarations stating

   that Iraq will accept “all individuals that ICE has requested to remove to Iraq”,

   ECF 158-2, 11/30/2017 Schultz Decl. ¶7, “Iraq agreed to the timely return of its

   nationals subject to a final order of removal,” and “the United States planned to

   schedule the return of all Iraqi nationals with final orders of removal." ECF 184-2,

   12/22/2017 Bernacke Decl. ¶¶4-5 (emphasis added).

                2.    Respondents said ICE could secure travel documents, but
                      has not attempted to do so because of the injunction,
                      knowing that was untrue.
         Respondents, having claimed that Iraq would accept deportees without limit-

         4
            See, e.g. ECF 376-2, ¶20.n (Iraqi ambassador expressing concern for those
   with past criminal history who now have U.S. citizen family); ¶20.o (U.S.
   diplomats worry that Iraq will cancel flights if deportees have old final orders);
   ¶20.u (Iraqi ambassador: Iraqi will not allow “enforced repatriations” or return of
   asylum seekers); ¶23 (describing Iraqi “argument that Iraqi Chaldeans would
   necessarily face persecution upon return to Iraq”); ¶23.e (Iraqi officials express
   concern about accepting rejected asylum seekers); ¶23.e (reporting Iraq’s concern
   that rejected asylum seekers “are at risk if returned to Iraq,” and noting that Iraqi
   officials were under pressure from parliament not to accept asylum seekers or
   those with immigration violations); ¶24.d. (relaying Iraq’s concerns about
   persecution of returnees).

                                            8
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12261    Page 23 of 42



   ation, had to explain why ICE nonetheless did not have travel papers. They said:

         To minimize the risk of having to ask a foreign government to re-issue
         or extend an expired travel document, ICE waits until there are no
         impediments to request a travel document. Thus, ICE currently does
         not have travel document for all detained final order Iraqis.

   ECF 158-2, 11/30/2017 Schultz Decl. ¶8. ICE also said that requesting travel docu-

   ments prematurely “has the potential to jeopardize the present agreement and our

   ability to effect future removals to Iraq.” ECF 184-2, Bernacke Decl. ¶10. In fact,

   ICE tried to obtain travel documents, requesting them for 280 potential deportees

   during May and June 2017; Iraq did not issue travel documents, and, on June 7,

   2017, specifically denied repatriation in two dozen cases. ECF 457-2, ¶20; ECF

   457-62, ¶21. Significantly, ICE has continued to pursue travel documents for

   individuals covered by the stay, including arranging consular interviews for

   numerous individuals protected by this Court’s stay, despite ICE’s assertion that

   doing so would jeopardize the present agreement. Id. ¶33.

               3.     Respondents said Iraq agreed to accept charter flights
                      without formal travel documents, knowing that was untrue.
         Respondents also highlighted the ease of return pursuant to the supposed

   “agreement” between the United States and Iraq, claiming that:

         The government of Iraq agreed to accept these removals via charter
         mission. As a charter mission, rather than a removal conducted via
         commercial airline flight, formal travel documents are not required.
         Instead, ICE submits a proposed manifest for the charter flight to Iraqi
         officials for approval.


                                            9
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12262    Page 24 of 42



   ECF 184-2, Bernacke Decl. ¶6. In fact, as Mr. Schultz admitted in his deposition,

   the plan to use manifests “never came to fruition” and was not even used for the

   April flight. ECF 457-2, ¶17. Thereafter ICE abandoned any hope of using the

   simpler manifest procedure for later flights, id. at 123:

         Q: At any time, did ICE try to effectuate the June 2017 flight by
            submitting a flight manifest versus obtaining travel documents?
         A: No. It was my intention to get travel documents for the individuals
            on the flight.

                4.     ICE said that the June and July 2017 flights were cancelled
                       as a result of this Court’s injunction, knowing that was
                       untrue.
         A memo drafted by Respondents in preparation for the January 2018

   U.S./Iraq meeting summarizes the relevant timeline for the June flight:

         ERO was notified on June 21, 2017, that Iraq would not accept the
         charter scheduled to arrive on June 29, 2017.

         On June 22, 2017 the U.S. District Court for the Eastern District of
         Michigan temporarily stayed the removal of 114 Iraqi nationals

   ECF 457-3. The longer version tells the same story, showing problems with the

   June flight from the start. A June 12 ICE email asks the State Department:

         have you heard anything regarding Iraq backing out of the charter
         missions? DAD [Deputy Assistant Director] Schultz is answering a
         message regarding the Ministry of Foreign Affairs allegedly stating
         that there is no agreement with the US Government.

   ECF 457-2, ¶20.k. ICE first learned on June 20 that Iraq would not approve the

   flight, and was officially notified on June 21. Id. ¶20.q-20.r. The next day, June 22,


                                             10
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12263     Page 25 of 42



   this Court entered the initial TRO. ECF 32. Because that TRO only covered

   Detroit-area deportees, and because there were plenty of non-Detroit-area deport-

   ees to fill a flight, on June 23 Acting ICE Director Homan and Deputy Assistant

   Secretary King pressed the Iraqi ambassador “to ensure that the flight lands as

   scheduled.” ECF 457-2, ¶20.t. “The Ambassador indicated he was limited in his

   ability to persuade Baghdad to allow the flight to land….” Id. On June 26 the

   Ambassador sent an email to Mr. Homan refusing the June 28 flight and noting

   that “[t]he date was determined by the US embassy and other US agencies without

   consultation with the Iraqi agencies involved.” Id. ¶20.u. In short, by the time this

   Court entered a nationwide injunction on June 26, ECF 43, the June flight had

   failed because Iraq would not accept it. Respondents, however, provided sworn

   testimony blaming this Court’s injunction for the failure. See ECF 158-2,

   11/30/2017 Schultz Dec. ¶6; ECF 184-2, Bernacke Dec. ¶8.

         ICE also represented that it rescheduled the June flight for July, and that the

   preliminary injunction thwarted the July flight. ECF 158-2, 11/30/2017 Schultz

   Dec. ¶6. ICE had requested a flight for July 25, the day after the TRO was set to

   expire on July 24. ECF 457-2, ¶23.c. The government pressured Iraq to accept the

   flight, but to no avail. Id. ¶23.d-20.e. After engaging in numerous diplomatic

   meetings, the government did persuade Iraq to conduct 80 consular interviews. Id.

   ¶23.g. But at those interviews on July 18, Iraqi officials asked each detainee about

                                            11
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12264    Page 26 of 42



   his willingness to return. Id. An internal July 19 ICE memo states that “ICE has

   been unsuccessful in securing cooperation from the Government of Iraq … and has

   determined that implementing visa sanctions … is the only remaining avenue

   available to secure cooperation.” Id. ¶24. As of July 24, when the injunction was

   entered, Iraq had not issued any travel documents. Id. ¶24.c.

         C.     The Government Withheld Material Information.
         The above affirmative misrepresentations, and the fact that neither Respond-

   ents nor their counsel ever returned to the Court to correct them, are only part of

   the story. As in Korematsu, “[b]ecause the information was of the kind peculiarly

   within the government’s knowledge, the court was dependent upon the government

   to provide a full and accurate account.” 584 F. Supp. at 1420. This Court naturally

   believed that the government would act with candor. Indeed, when Petitioners

   sought discovery in advance of their initial Zadvydas motion, the Court denied that

   request, relying on the government’s promise that “it would [] disclos[e] in its

   response to Petitioners’ motion . . . information that may be of utility to Petitioners

   to meet the Government’s response.” ECF 153, PgID3936. See id. (suggesting

   government promised disclosures may obviate need for discovery).

         The government did not disclose the key material facts – facts then known

   only to the government – that showed there was no significant likelihood of

   removal in the reasonably foreseeable future. Those undisclosed facts included:


                                             12
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12265    Page 27 of 42




     • As a result of Iraqi non-cooperation with ICE’s removal efforts, in July 2017,
       ICE officials deemed Iraq to be “among the most recalcitrant countries” for
       repatriation. A senior ICE official explained to a DHS office that ICE had
       been “unsuccessful in securing cooperation” from Iraq, it had “exhausted all
       means at its disposal to secure cooperation” from Iraq, and there “was no
       defined way forward as to Iraq and the current [travel document] issuance
       problems we’re facing.” In July and August 2017, the ICE office responsible
       for obtaining travel documents initiated the process for visa sanctions against
       Iraq to force its acquiescence to removals. ECF 457-2, ¶24.

     • Iraq has a longstanding policy against accepting involuntary repatriations of
       its nationals, a position it reaffirmed repeatedly during negotiations with the
       United States in 2017 and 2018. Id. ¶¶36-37, 48-49, 53.

     • Iraq repeatedly refused ICE’s requests to accept the repatriation of Iraqi
       nationals who were not returning voluntarily, and required potential
       deportees to execute a form attesting to their desire for repatriation (a form
       that has long been required by Iraq and which ICE submitted with its travel
       document presentations). Id. ¶¶3-6, 20.h, 33, 38-41.
   II.   THE GOVERNMENT’S CONDUCT THROUGHOUT THIS
         LITIGATION HAS BEEN DESIGNED TO HIDE THE TRUTH.
         Respondents’ conduct during the past 14 months – which at first appeared to

   be garden variety obstruction and discovery abuse – can in hindsight be recognized

   for what it was: an effort to prevent Petitioners and this Court from learning the

   truth. Three themes emerge. First, the government’s misrepresentations have

   infected this entire case. Had Petitioners and the Court known the truth back in

   July 2017 – when ICE was simultaneously pursuing visa sanctions against Iraq

   while opposing the first preliminary injunction with sworn testimony that there was

   a U.S.-Iraq agreement for return of all Iraqi nationals – the course of this litigation

   would have been utterly changed. Both the removal and detention issues would

                                             13
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12266     Page 28 of 42



   have been litigated very differently, with the absence of a repatriation agreement

   becoming a central issue in the summer of 2017, rather than the summer of 2018.

         Second, the government has only admitted to its misrepresentations when

   caught. It was not until after the Court questioned the government about the terms

   of the purported Iraqi agreement that Respondents admitted that there is no written

   agreement. 12/20/2017 Hrg. Trans., at 47-48, 122-23; ECF 184-2, Bernacke Decl.

   ¶4. It was not until Petitioners were forced to seek emergency relief when ICE

   coerced class members into signing Iraq’s repatriation form, ECF 307, that Resp-

   ondents admitted that a deportee’s expressed desire to return is an essential step in

   the issuance of Iraqi travel documents.5 ECF 311-3, Maddox Decl. ¶¶8, 11, 13, 14.

         Third, Respondents have routinely ignored both the Federal Rules and this

   Court’s orders to avoid discovery, to the point where the Court had to warn that

   “[f]ailure to comply with the Court’s order may be cause for the Court to direct

   that the facts necessary to support Petitioners’ Zadvydas claim are established, or

   prevent the Government from opposing the Zadvydas claim, or issue other approp-

   riate relief. See Fed. R. Civ. P. 37(b)(2)(A).” ECF 320, PgID7608. The latest


         5
            In response to an interrogatory asking for “each criterion an Iraqi National
   must meet before Iraq will accept an Iraqi National for repatriation”, ICE notably
   omitted that Iraq’s criteria include a desire to return. ECF 376-56, ICE’s Response
   to Interrogatory No. 2; ECF 376-57, ICE Supplemental Response to Interrogatory
   No. 2. Nor did ICE mention the form, although ICE has long included that form in
   travel document packages for Iraqis. ECF 376-2, ¶¶4-5, 33.

                                            14
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12267     Page 29 of 42



   violation – ignoring the August 20 document production deadline, ECF 366,

   PgID8323 – seems likely to be an effort to ensure that when Respondents oppose

   the Zadvydas motion with their version of the facts, Petitioners will not have any

   “critical contradictory evidence known to the government and knowingly

   concealed from the courts.” Korematsu, 584 F. Supp. at 1417.

   III.   RESPONDENTS’ MISCONDUCT HAS CAUSED PETITIONERS
          SEVERE HARM.
          Over 100 class members are still suffering in detention. Had the government

   been honest about Iraq’s refusal to accept involuntary repatriations, they should

   have been released during post-order-custody reviews. Had the government not

   created a false narrative of easy deportations impeded solely by this Court’s orders,

   they would have been released in January when this Court ruled on the Zadvydas

   claim. Instead, they remain incarcerated in terrible conditions, subjected to pro-

   longed lock-downs, given inadequate medical care, and separated from their fami-

   lies. See, e.g. Op. on Coercion, ECF 370 (describing mistreatment in Calhoun jail).

   Their suffering, set out in more detail in Petitioners’ renewed Zadvydas motion and

   supporting declarations, is directly attributable to the government’s misconduct.

          The government’s use of Mr. Bernacke’s and Mr. Schultz’s declarations in

   class members’ immigration bond hearings compounded the harm. ICE argued,

   based on the declarations, that removal was imminent, but for the Hamama stay,

   and that the detainees were therefore flight risks. ECF 457-70, Bajoka Decl., ¶¶3-7.

                                            15
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12268    Page 30 of 42



   For example, after ICE introduced the declarations at the bond hearing of Salman

   Saiyad, a 63-year-old man who had been complying with an order of supervision

   for 20 years, the immigration judge set a $100,000 cash bond, which Mr. Saiyad is

   unable to pay. Mr. Saiyad remains detained. ECF 457-75, Kaplovitz Dec. ¶¶5-8.

                                      ARGUMENT

   IV.   THIS COURT HAS INHERENT AUTHORITY TO SANCTION AND
         REMEDY THE GOVERNMENT’S LITIGATION MISCONDUCT.
         Courts are vested with power to “manage their own affairs so as to achieve

   the orderly and expeditious disposition of cases.” Chambers v. NASCO, Inc., 501

   U.S. 32, 43 (1991). Courts have inherent power to sanction “acts which degrade

   the judicial system,” id. at 32; where “fraud has been practiced upon [the court]”,

   id. at 44; where a litigant is “misleading and lying to the court,” id. at 42; or where

   a litigant engages in bad-faith conduct or conduct that is “tantamount to bad faith.”

   Metz v. Unizan Bank, 655 F.3d 485, 489 (6th Cir. 2011). See also Railway Express,

   Inc. v. Piper, 447 U.S. 752, 767 (1980); First Bank of Marietta v. Hartford Under-

   writers Ins. Co., 307 F.3d 501, 511-12 (6th Cir. 2002); Murray v. City of Colum-

   bus, 534 F. App’x 479, 484 (6th Cir. 2013). While courts should exercise their

   power with restraint and discretion, Chambers, 501 U.S. at 44, “[t]he exercise of

   inherent authority is particularly appropriate for impermissible conduct that

   adversely impacts the entire litigation.” Marietta, 307 F.3d at 516.

         In imposing sanctions the court determines whether there was bad faith con-

                                             16
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12269     Page 31 of 42



   duct, or conduct that is tantamount to bad faith.6 Id. at 517. “It goes without saying

   that lying to the court constitutes bad faith.” Graham v. Dallas Indep. Sch. Dist.,

   2006 WL 507944, at *4 (N.D. Tex. Jan. 10, 2006). “[N]o one needs to be warned

   not to lie to the judiciary.” Ayoubi v. Dart, 640 F. App’x 524, 529 (7th Cir. 2016).

   “[T]hose ‘who lie, evade and fail to tell the whole truth obviously enjoy an advant-

   age over honest litigants. The victimized opponent winds up ... consuming substan-

   tial resources to respond to and ‘undo’ the victimizer’s lies and distortions.’” Fors-

   berg v. Pefanis, 634 F. App’x 676, 680 (11th Cir. 2015) (emphasis in original).

         Misrepresentations constitute a fraud on the court. As this Court held in

   Plastech Holding Corp. v. WM Greentech Automotive Corp., 257 F. Supp. 3d 867,

   872 (E.D. Mich. 2017), where it dismissed a suit as a sanction for submitting

   fraudulent evidence, a party commits a fraud upon the court where it adopts tactics

         “…calculated to interfere with the judicial system’s ability to
         adjudicate a matter by improperly influencing the trier or unfairly
         hampering the presentation of the opposing party’s claim or defense.”
         Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1118 (1st Cir. 1989) (citing
         cases); see also New York Credit & Fin. Mgmt. Grp. v. Parson Ctr.
         Pharmacy, Inc., 432 Fed. App’x. 25 (2d Cir. 2011) (same); Almeciga
         v. Ctr. for Investigative Reporting, Inc., 185 F. Supp. 3d 401, 427
         (S.D.N.Y. 2016) (“[T]he essence of fraud upon the Court is when a
         party lies to the court and his adversary intentionally, repeatedly, and
         about issues that are central to the truth-finding process.”).



         6
           While a party must receive “fair notice and an opportunity for a hearing on
   the record,” an evidentiary hearing is not required. Metz, 655 F.3d at 491.

                                            17
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12270    Page 32 of 42



         There are of course special ethics rules governing attorneys.7 Under Michi-

   gan Rule of Professional Conduct 4.1, “a lawyer shall not knowingly make a false

   statement of material fact or law to a third person.” Rule 3.3 imposes a duty of can-

   dor to the court and opposing counsel, bars attorneys from making false statements

   and requires them to correct any false statements previously made. An advocate

   “must not allow the tribunal to be misled by false statements of law or fact or evi-

   dence that the lawyer knows to be false.” Comment, Rule 3.3. “If a lawyer has off-

   ered material evidence and comes to know of its falsity, the lawyer shall take reas-

   onable remedial measures, including, if necessary, disclosure to the tribunal.” Rule

   3.3(a)(3). See Rule 3.3(e) (conflict between duties of candor and confidentiality).

         “There are circumstances where failure to make a disclosure is the equiva-

   lent of an affirmative misrepresentation.” Comment, Rule 3.3. In First Bank of

   Marietta, 307 F.3d at 525, the Sixth Circuit found bad faith where a plaintiff with-

   held a document knowing it undermined its cause of action. As this court has said:

          The handling of a lawsuit and its progress is not a game. There is an
          absolute duty of candor and fairness on the part of counsel to both the
          Court and opposing counsel. At the same time, counsel has a duty to
          zealously represent his client’s interests. That zealous representation
          of interest, however, does not justify a withholding of essential
          information . . .
   Virzi v. Grand Trunk Warehouse & Cold Storage Co., 571 F. Supp. 507, 512 (E.D.

   Mich. 1983). See also Williamson v. Recovery Ltd. P’ship, 826 F.3d 297, 304 (6th

         7
             This Court has adopted the Michigan Rules. E.D. Mich. L.R. 83.22(b).

                                            18
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12271     Page 33 of 42



   Cir. 2017) (misrepresentations not innocent where party “willfully blind” to

   evidence); In re Bavelis, 563 B.R. 672, 687 (S.D. Ohio 2017) (misrepresentations

   intentional where party knew of key evidence); Laukus v. Rio Brands, Inc., 292

   F.R.D. 485, 489 (N.D. Ohio 2013) (dismissing complaint because plaintiff

   “knowingly offered (or allowed to be offered) arguments before this Court and on

   appeal that were not supported by-and contrary to-the record” and “failed to

   correct discovery responses they knew to be inaccurate, misleading or false”).

   V.    THIS COURT HAS INHERENT AUTHORITY TO FASHION
         APPROPRIATE REMEDIES TAILORED TO THE HARM CAUSED
         BY THE GOVERNMENT’S MISCONDUCT.
         Once a court determines sanctions are warranted, it must decide what form

   of sanctions should be imposed. Marietta, 307 F.3d at 517. The Supreme Court has

   emphasized that a “primary aspect of [the court’s] discretion is the ability to fash-

   ion an appropriate sanction for conduct which abuses the judicial process.” Cham-

   bers, 501 U.S. at 44-45 (emphasis added). While “the less severe sanction of an

   assessment of attorney’s fees” is most common, the court has discretion to impose

   “a particularly severe sanction” where that is the appropriate remedy. Id. at 45.

   Severe sanctions include “outright dismissal of a lawsuit,” id.; vacating prior judg-

   ments, Demjanjuk v. Petrovsky, 310 F.3d 338 (6th Cir. 1993); setting aside a jury

   verdict, Fuery v. City of Chicago, --- F.3d ----, 2018 WL 3853742 (7th Cir. Aug.

   14, 2018); barring witness testimony, Beard v. City of Southfield, 2016 WL

   6518490 (E.D. Mich. Nov. 3, 2016); entering an injunction, Lamie v. Smith, 2013
                                            19
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12272     Page 34 of 42



   WL 12109526 (W.D. Mich. Feb. 14, 2013), report and rec adopted by 2013 WL

   12109421 (W.D. Mich. Mar. 6, 2013); or striking claims or defenses, Robert Bosch

   LLC v. A.B.S. Power Brake, Inc., 2011 WL 1790221 (E.D. Mich. May 10, 2011)8.

   VI.   BECAUSE RESPONDENTS SECURED DEFERRAL OF
         PETITIONERS’ ZADVYDAS CLAIM THROUGH MISCONDUCT,
         THE APPROPRIATE SANCTION IS PETITIONERS’ RELEASE.
         The government’s false assertion that the preliminary injunction was the

   only thing standing between the Petitioners and return to Iraq was critical for this

   Court’s ruling on the Zadvydas claim. Had the government honestly presented the

   facts, Petitioners would have met their burden to show a likelihood of success on

   the merits. Instead, the government dissembled. The supposed “agreement” to

   accept all Iraqis with final orders never existed. The June plane was cancelled be-

   cause Iraq refused to accept it, yet the government swore that it was the result of

   this Court’s TRO. ICE never cleared the first hurdle of securing travel documents

   for a July flight, yet it again blamed the litigation. Although ICE abandoned any

   hope of using charter manifests to expedite removal, it told this Court the opposite.

   And the government simply omitted key facts, including that 1) Iraq consistently

   refused involuntary repatriations; and 2) in July 2017 the responsible ICE office


         8
          See also, e.g., Barnhill v. United States, 11 F.3d 1360, 1367 (7th Cir. 1993)
   (“Moreover, pursuant to this power, a court may impose the severe sanction of
   dismissal with prejudice (or its equivalent, judgment) if the circumstances so
   warrant.”); Monsanto Co. v. Ralph, 382 F.3d 1374, 1382 (Fed. Cir. 2004) (entering
   judgment); Oliver v. Gramley, 200 F.3d 465, 466 (7th Cir. 1999) (dismissal).

                                            20
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18           PageID.12273     Page 35 of 42



   initiated the process to issue visa sanctions against Iraq for its “recalcitrance”.

         No amount of wordsmithing – which one can expect in the government’s

   response – can hide the fact that Respondents have not been remotely candid with

   this Court. Any post hoc rationalization leaves unanswered the question of why the

   government’s original factual assertions—so unconditioned and unambiguous—

   are not supported by the contemporaneous record.

         The duty of candor—which every party and attorney owes to a court—

   applies with particular force to the government:

         The Department of Justice wields enormous power over people’s
         lives, much of it beyond effective judicial or political review. With
         power comes enormous responsibility, moral, if not legal, for its
         prudent and restrained exercise; and responsibility implies knowledge,
         experience, and sound judgment, not just good faith.

   United States v. Van Engel, 15 F.3d 623, 629 (7th Cir. 1993), abrogated on other

   grounds by United States v. Canoy, 38 F.3d 893 (7th Cir. 1994). And it is even

   more apt here, as the government prevented Petitioners from securing any discov-

   ery before the hearing on the Zadvydas claim by promising to provide the relevant

   information in its responsive pleadings. Whatever duty to disclose that was not

   imposed as a matter of law was assumed by the government based on that promise;

   a promise this Court expressly relied upon in denying discovery at that time.

         The real question for this Court is not whether there was misconduct – based

   on the record set out above there clearly was – but rather how the Court can here

                                              21
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18          PageID.12274     Page 36 of 42



   “fashion an appropriate sanction for conduct which abuses the judicial process.”

   Chambers, 501 U.S. at 44-45. While there is “no requirement that the district court

   find prejudice” when imposing sanctions, the Court should consider “the impact or

   effect that the [improper] conduct had on the course of the litigation” when

   fashioning an appropriate remedy.” Fuery, 2018 WL 3853742 at *10.

             There is no way for the Court to give the Petitioners what they were wrong-

   fully deprived of: release back in January. What the Court can do, however, is

   prevent that wrong from continuing any longer by ordering release, at long last.

   The government’s misconduct is both a supplemental reason to grant Petitioners’

   renewed Zadvydas motion, ECF 457, and an independent reason for the same

   relief.

             This Court’s earlier Zadvydas ruling was premised on false evidence. The

   Court has the inherent power to amend its earlier decision “upon proof that a fraud

   has been perpetrated upon the court.”9 Chambers, 501 U.S. at 44. That power “is

   necessary to the integrity of the courts, for ‘tampering with the administration of


             9
            In addressing misconduct, courts have expansive power to revise earlier
   decisions. For example, in Demjanjuk, 310 F.3d at 351-52, the Sixth Circuit
   vacated an earlier extradition order, concluding that acts and omissions by
   Department of Justice attorneys, particularly the failure to disclose evidence,
   constituted fraud on the court, and that the court had the inherent power to grant
   such relief to protect the integrity of the judicial process. Similarly, in Fuery, 2018
   WL 3853742 at *10, the Seventh Circuit held that the district court had authority to
   set aside a jury verdict for the plaintiff as a sanction for the plaintiff’s misconduct.

                                              22
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18           PageID.12275     Page 37 of 42



   justice in [this] manner ... involves far more than an injury to a single litigant. It is

   a wrong against the institutions set up to protect and safeguard the public.’” Id.

   VII. THE COURT SHOULD STRIKE FALSE AND MISLEADING
        LANGUAGE FROM THE DECLARATIONS AND REQUIRE
        RESPONDENTS TO INFORM OTHER TRIBUNALS WHERE THE
        DECLARATIONS WERE USED OF THAT FACT.
         The Court should strike the false and misleading language in the Schultz and

   Bernacke declarations (as set out in Exhibits A-C). The Court should also order

   Respondents to file a notice in any individual immigration and habeas proceedings,

   whether in immigration or federal court,10 in which the declarations have been

   offered as evidence, and provide proof of those filings. See Chambers, 501 U.S. at

   56-57 (court can sanction misconduct before other tribunals); Enmon v. Prospect

   Capital Corp., 675 F.3d 138, 148 (2d Cir. 2012) (court could require sanctioned

   lawyers to submit its sanction order with any future pro hac vice applications).

         The government is using the declarations in Petitioners’ underlying immi-

   gration cases as proof of ICE’s ability to remove them, which affects how bond is

   set and whether class members are released. See ECF 457-70, Bajoka Dec. ¶¶2-7,

   ECF 457-77; Kaplovitz Dec. ¶7 The government is also filing the declarations in

   individual habeas cases to argue, falsely, that removal is significantly likely in the




         10
            Federal court cases would include both habeas proceedings and petitions
   for review to the Court of Appeals in immigration cases.

                                              23
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18        PageID.12276    Page 38 of 42



   reasonably foreseeable future.11 The notice to the other tribunals should state that

   this Court has stricken portions of the declarations, and should provide each

   presiding judge with this Court’s opinion. This will allow class members to take

   appropriate steps to remedy any decisions that relied on those declarations, and

   alert both the immigration courts other federal courts that the government is

   presenting false evidence.

   VIII. PETITIONERS SHOULD BE AWARDED ATTORNEYS’ FEES AND
         COSTS.
         Attorneys’ fees are an appropriate sanction for bad faith conduct. Chambers,

   501 U.S. at 45-46; Metz, 655 F.3d at 489. The Court also has inherent authority to

   impose attorneys’ fees where a litigant’s “actions were taken, at the very least, in

   the face of an obvious risk that he was increasing the work on the other party with-

   out advancing the litigation.” Red Carpet Studios Div. of Source Advantage, Ltd. v.

   Sater, 465 F.3d 642, 647 (6th Cir. 2006). Attorney’s fees serve the dual purposes

   of “vindicat[ing] judicial authority” and “mak[ing] the prevailing party whole for

         11
             While Petitioners do not know every case where the declarations have
   been filed, they include Al Jabari v. U.S. Attorney General, 4:17-cv-01972 (N.D.
   Ala.); Al-Hallaf v. U.S. Attorney General, 4:17-cv-02068 (N.D. Ala.); Arthur v.
   Session, 1:17-cv-23343 (S.D. Fla.); Mirza v. Hassell, 4:17-cv-02039 (N.D. Ala.);
   Saiyad v. Adducci, 1:17-cv-00995 (W.D. Mich.); Yousif v. Adducci, 1:17-cv-01038
   (W.D. Mich.). In the Al-Jabari case, ICE submitted an additional declaration
   attesting to the likelihood of removal, even though Mr. Al-Jabari was on the June
   7, 2017 list of deportees that Iraq refused to accept. Compare ECF 376-77, North
   Decl. ¶¶53-54, with ECF 376-20, 6/7/2017 Iraqi Letter Denying Travel
   Documents.

                                           24
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12277     Page 39 of 42



   expenses” caused by his opponent. Hutto v. Finney, 437 U.S. 678, 689 n.14 (1978).

         Here, Respondents’ misrepresentations, their failure to provide information

   known exclusively to the government and promised in lieu of discovery, and their

   delays, concealment, and obstruction when discovery finally commenced forced

   Petitioners to engage in protracted discovery. The government’s actions also

   necessitated both this motion and the renewed Zadvydas motion. None of this labor

   should have been necessary. All fees and expenses incurred as a result of the

   government’s misconduct should be awarded to Petitioners.

                                     CONCLUSION

         “[E]xtraordinary injustices require extraordinary relief.” Korematsu, 584 F.

   Supp. at 1413. More than 100 human beings remain behind bars as a direct result

   of the government’s misconduct. They should be released, the record cleansed of

   the government’s falsehoods, and Petitioners reimbursed for the many months of

   work it has taken to uncover the truth. Respondents may believe that they can

   violate this Court’s orders, disregard the Court Rules, and dissemble without

   consequence.12 The Court should make clear that they cannot.


         12
            ICE’s disregard of this Court’s order is not an isolated incident, but rather
   part of a pattern of misconduct. See, e.g., Grace v. Sessions, 2018 WL 3812445
   (D.D.C. Aug. 9, 2018) (ordering ICE to return deported asylum seeker and her
   daughter, who had been removed despite ICE’s representation to the court that no
   removal would occur before hearing, and warning of possible contempt sanctions
   against Attorney General Sessions, DHS Secretary Nielsen, and other Defendants).

                                            25
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18   PageID.12278   Page 40 of 42



   Respectfully submitted,

   Michael J. Steinberg (P43085)         Judy Rabinovitz (NY Bar JR-1214)
   Bonsitu A. Kitaba (P78822)            Lee Gelernt (NY Bar LG-8511)
   Miriam J. Aukerman (P63165)           ACLU FOUNDATION
   ACLU FUND OF MICHIGAN                  IMMIGRANTS’ RIGHTS PROJECT
   2966 Woodward Avenue                  125 Broad Street, 18th Floor
   Detroit, Michigan 48201               New York, NY 10004
   (313) 578-6814                        (212) 549-2618
   msteinberg@aclumich.org               jrabinovitz@aclu.org

   /s/Kimberly L. Scott                  Margo Schlanger (P82345)
   Kimberly L. Scott (P69706)            Cooperating Attorneys, ACLU Fund
   Wendolyn W. Richards (P67776)         of Michigan
   Cooperating Attorneys, ACLU Fund      625 South State Street
    of Michigan                          Ann Arbor, Michigan 48109
   MILLER, CANFIELD, PADDOCK             734-615-2618
    & STONE, PLC                         margo.schlanger@gmail.com
   101 N. Main St., 7th Floor
   Ann Arbor, MI 48104                   Susan E. Reed (P66950)
   (734) 668-7696                        MICHIGAN IMMIGRANT RIGHTS
   scott@millercanfield.com              CENTER
                                         3030 S. 9th St. Suite 1B
   Nora Youkhana (P80067)                Kalamazoo, MI 49009
   Nadine Yousif (P80421)                (269) 492-7196, Ext. 535
   Cooperating Attorneys, ACLU Fund      Susanree@michiganimmigrant.org
    of Michigan
   CODE LEGAL AID INC.                   Lara Finkbeiner (NY Bar 5197165)
    27321 Hampden St.                    Mark Doss (NY Bar 5277462)
   Madison Heights, MI 48071             INTERNATIONAL REFUGEE
   (248) 894-6197                         ASSISTANCE PROJECT
   norayoukhana@gmail.com                Urban Justice Center
                                         40 Rector St., 9th Floor
   María Martínez Sánchez (NM Bar        New York, NY 10006
   126375)                               (646) 602-5600
   ACLU OF NEW MEXICO                    lfinkbeiner@refugeerights.org
   1410 Coal Ave. SW
   Albuquerque, NM 87102
   msanchez@aclu-nm.org


                                       26
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18       PageID.12279   Page 41 of 42



                                            David B. Johnson (Ill. 6186478)
                                            Cooperating Attonry, ACLU Fund of MI
                                            573 Hawksnest Drive
                                            South Haven, MI 49090
                                            (616) 302-5226
                                            Notworking2012@gmail.com

                        Attorneys for All Petitioners and Plaintiffs
   William W. Swor (P21215)
   WILLIAM W. SWOR
   & ASSOCIATES
   1120 Ford Building
   615 Griswold Street
   Detroit, MI 48226
   wwswor@sworlaw.com

   Attorney for Petitioner/Plaintiff Usama Hamama

   Dated: October 23, 2018




                                          27
Case 2:17-cv-11910-MAG-DRG ECF No. 459 filed 10/23/18         PageID.12280    Page 42 of 42



                             CERTIFICATE OF SERVICE

         I hereby certify that on October 23, 2018, I electronically filed the foregoing

   papers with the Clerk of the Court using the ECF system which will send

   notification of such filing to all ECF filers of record.



                                     By: /s/Kimberly L. Scott
                                     Kimberly L. Scott (P69706)
                                     Cooperating Attorneys, ACLU Fund of Michigan
                                     MILLER, CANFIELD, PADDOCK
                                       & STONE, PLC
                                     101 N. Main St., 7th Floor
                                     Ann Arbor, MI 48104
                                     (734) 668-7696
                                     scott@millercanfield.com
Case 2:17-cv-11910-MAG-DRG ECF No. 459-1 filed 10/23/18     PageID.12281   Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

   USAMA J. HAMAMA, et al.,
   Petitioners and Plaintiffs,             Case No. 17-cv-11910

   v.                                      Hon. Mark A. Goldsmith
                                           Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
   Respondents and Defendants.             Class Action

                              INDEX OF EXHIBITS

    Exhibit A     Highlighted Declaration of J. Schultz, Jr., ECF 81-4

    Exhibit B     Highlighted Declaration of J. Schultz, Jr., ECF 158-2

    Exhibit C     Highlighted Declaration of M. Bernacke, ECF 184-2
Case 2:17-cv-11910-MAG-DRG ECF No. 459-2 filed 10/23/18   PageID.12282   Page 1 of 7
       2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG    DocNo.
                                 # 81­4
                                     459-2Filed   07/20/17
                                              filed 10/23/18Pg PageID.12283
                                                               1 of 6 Pg ID 2004
                                                                              Page 2 of 7



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,

          Petitioners and Plaintiffs,
                                                      Case No. 2:17-cv-11910
  v.                                                  Hon. Mark A. Goldsmith
                                                      Mag. David R. Grand
                                                      Class Action
  REBECCA ADDUCCI, et al.,

          Respondents and Defendants.

                     DECLARATION OF JOHN A. SCHULTZ Jr.

   I, John A. Schultz Jr., hereby make the following declaration with respect to the
   above-captioned matter:


   1. I am the Deputy Assistant Director for the Removal Management Division East

       which encompasses the Asia and Europe Removal and International Operations

       (RIO) unit as well as the Middle East/East Africa unit within the U.S.

       Department of Homeland Security (DHS), U.S. Immigration and Customs

       (ICE), Enforcement and Removal Operation's (ERO) Removal Management

       Division (RMD). The RMD is located at ICE Headquarters in Washington,

       D.C. RMD provides guidance and assistance to officers attempting to obtain

       travel documents for foreign nationals who are ordered removed. RMD

       collaborates with embassies and consulates, as well as with interagency and

       international networks to facilitate the efficient removal of aliens from the
       2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG    DocNo.
                                 # 81­4
                                     459-2Filed   07/20/17
                                              filed 10/23/18Pg PageID.12284
                                                               2 of 6 Pg ID 2005
                                                                              Page 3 of 7



       United States. RMD provides nationwide Post-Order Custody Review (POCR)

       guidance, implements policy and procedures, and is responsible for providing

       case management support for aliens subject to a final order of removal.

   2. I have been employed with ICE since April 2003, and I have worked with ERO

      since then. From July, 2016 to present, I have been employed as the Removal

      Management Division East Deputy Assistant Director in both an acting and

      permanent capacity.

   3, This declaration is based upon my professional knowledge, information

      obtained from other individuals employed by ICE, and information obtained

      from DHS records. I am aware of the facts and circumstances of this case and

      the efforts to arrange for the removal of Iraqi nationals that have been ordered

      removed from the United States.

   4. The history of removals to Iraq from fiscal year 2007 to the present, including

      both commercial and charter flights, is listed below. ICE data reveals

      continuous removals to Iraq have occurred over the past decade. These

      statistics include individuals who have returned to Iraq on their own volition, as

      well as formal removals:

               FY2007- 27
               FY2008- 40
               FY2009- 30 (18 removed via two separate charter flights)
               FY2010- 65 (nine removed via charter flight)
               FY2011- 33
               FY2012- 35
       2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG    DocNo.
                                 # 81­4
                                     459-2Filed   07/20/17
                                              filed 10/23/18Pg PageID.12285
                                                               3 of 6 Pg ID 2006
                                                                              Page 4 of 7



                 FY2013- 29
                 FY2014- 29
                 FY2015- 36
                 FY2016- 48
                 FY2017- 52 (eight removed via charter)

    5. After the successful completion of charter flight operations to Iraq in May and

       December of 2009, and again in September of 2010, the government of Iraq

       became increasingly unwilling to facilitate the return of their nationals that have

       been ordered removed from the United States. However, due to renewed

       discussions between the United States and Iraq in recent months, Iraq has

      agreed, using charter flights, to the timely return of its nationals that are subject

      to final orders of removal. In order to facilitate charter flights to Iraq, the U.S.

      Department of State (DOS) and ICE have engaged in numerous diplomatic

      meetings with the governments of Iraq and other international partners to obtain

      the required landing permissions and approvals necessary for the various

      flights. Efforts to coordinate removals required participation from ICE and

      DOS both domestically and abroad and include the use of various commercial

      vendors to supply the aircraft, support staff and the necessary logistics. The

      intensive diplomatic coordination and resources that go into planning such

      removal missions mean there is the potential for severe harm to international

      relations if the United States government is unilaterally prevented from

      accomplishing its removal mission.
       2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG    DocNo.
                                 # 81­4
                                     459-2Filed   07/20/17
                                              filed 10/23/18Pg PageID.12286
                                                               4 of 6 Pg ID 2007
                                                                              Page 5 of 7



    6. The newly established relationship between ICE, in coordination with DOS,

       and the Iraqi Ministry of Foreign Affairs (MFA), allows ICE to present travel

       document requests directly to the MFA to gain the approval to remove Iraqi

       nationals with final orders of removal. Once MFA agrees that the individuals

       are Iraqi, they will dispatch consular staff from the Iraqi Embassy to interview

       and issue travel documents for their return. Far the most recent June 2017

       charter flight, ICE moved individuals to Arizona for required interviews and

       flight staging. Previously, the Iraqi government would only accept its nationals

      that had unexpired passports and only those traveling via commercial flights.

      Now, Iraq will authorize repatriation with other indicia of nationality. These

      charter flights fly into Baghdad, not ISIS controlled territory. In. Baghdad, the

      Iraqi nationals will be met by U.S. DOS officials and Iraqi officials from

      various government agencies.

   7. In April of 2017, ICE conducted its first charter removal mission to Iraq since

      2010, consisting of eight (8) Iraqi nationals. A second charter mission was

      scheduled for late June 2017. The manifest for the June flight included

      individuals who have criminal convictions for the following offenses:

      homicide, manslaughter, rape, sexual assault, sex offenses, aggravated assault,

      robbery, burglary, fraud and drug related offenses.
       2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG    DocNo.
                                 # 81­4
                                     459-2Filed   07/20/17
                                              filed 10/23/18Pg PageID.12287
                                                               5 of 6 Pg ID 2008
                                                                              Page 6 of 7



    8. The burden on the U.S. government to return aliens back to Iraq is significant,

       as it is a time consuming, complicated and costly process. Unlike most

       removals, the process of removals to Iraq requires significant financial cost, the

       coordination of multiple U.S. government resources and the cooperation of at

       least two other foreign governments, all of which have to come together during

       a very limited window of time. ICE estimates that cancellation of a single flight,

      such as the originally-scheduled and now-cancelled June 2017 charter flight,

      which ICE attempted to reschedule for July, results in a total loss in excess of

      $500,000.00, to include an. estimated $450,000.00 in air carrier cancellation fees

      alone. This figure includes multiple variables, such as, contract security

      services, and ICE personnel's travel, lodging, and per diem costs. ICE's current

      cost of detention averages $125.56 per bed per day. The cost to detain 230

      individuals during the court's temporary restraining order period of June 22,

      2017 to July 24, 2017 is approximately $1 million. (230 x 33 days x $125.56=

      $953,000). The estimated cost to further detain class members for an

      additional 90 days would be approximately $2.6 million dollars. (230 x 90 days

      x $125.56 = $2,599,092).

   9. Iraqi nationals that ICE recently detained for removal on the agreed upon

      charter flights have been transferred among various detention facilities. ICE

      utilizes its finite resources and bed space to locate aliens as close to their initial
      2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG  Doc No.
                                # 81­4 Filed
                                    459-2     07/20/17
                                           filed        Pg 6PageID.12288
                                                 10/23/18    of 6 Pg ID 2009
                                                                           Page 7 of 7



      point of apprehension as possible. Considering logistical, medical, and

      personnel concerns, ICE then identifies a staging location that is available to

      accommodate its removal mission needs. Detainee transfers are based purely

      on the operational aspects of ICE's removal processes, and are not made with

      any intent to limit Petitioners' access to counsel, the courts, or their

      communities. The detention staging location serves as a central point where

      detainees are consolidated in preparation for imminent removal. Detainees are

      then staged to a final transfer facility for a limited time prior to their departure

      from the United States.

  Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, that the
  foregoing is true and correct based upon reasonable inquiry, knowledge,
  information, and belief.

         Executed this 20th day of July, 2017.
Case 2:17-cv-11910-MAG-DRG ECF No. 459-3 filed 10/23/18   PageID.12289   Page 1 of 5
      2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG  Doc No.
                                # 158­2
                                    459-3Filed
                                            filed11/30/17
                                                  10/23/18PgPageID.12290
                                                             2 of 5 Pg ID 4129
                                                                            Page 2 of 5




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

  USAMA JAMIL HAMAMA, et al.,

            Petitioners and Plaintiffs,
                                                                Case No. 2:17-cv-11910
                                                                Hon. Mark A. Goldsmith
   v.
                                                                Mag. David R. Grand
                                                                Class Action
  REBECCA ADDUCCI, et al.,

            Respondents and Defendants.


                              DECLARATION OF JOHN A. SCHULTZ Jr.

    I, John A. Schultz Jr., hereby make the following declaration with respect to the above-captioned
    matter:
        1. I am the Deputy Assistant Director for the Removal Management Division East which

           encompasses the Asia and Europe Removal and International Operations (RIO) unit as

           well as the Middle East/East Africa unit within the U.S. Department of Homeland

           Security (DHS), U.S. Immigration and Customs (ICE), Enforcement and Removal

           Operation's (ERO) Removal Management Division (RMD). The RMD is located at ICE

           Headquarters in Washington, D.C. RMD provides guidance and assistance to officers

           attempting to obtain travel documents for foreign nationals who are ordered removed.

           RMD collaborates with embassies and consulates, as well as with interagency and

           international networks to facilitate the efficient removal of aliens from the United States.

           RMD provides nationwide Post-Order Custody Review (POCR) guidance, implements

           policy and procedures, and is responsible for providing case management support for

           aliens subject to a final order of removal.

        2. I have been employed with ICE since April 2003, and I have worked with ERO since then.

           From July, 2016 to present, I have been employed as the Removal Management
      2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG  Doc No.
                                # 158­2
                                    459-3Filed
                                            filed11/30/17
                                                  10/23/18PgPageID.12291
                                                             3 of 5 Pg ID 4130
                                                                            Page 3 of 5



          Division East Deputy Assistant Director in both an acting and permanent capacity.

     3. This declaration is based upon my professional knowledge, information obtained from

          other individuals employed by ICE, and information obtained from DHS records. I am

          aware of the facts and circumstances of this case and the efforts to arrange for the removal

          of Iraqi nationals that have been ordered removed from the United States.

     4.    Recent negotiations between the governments of the United States and Iraq have resulted

          in increased cooperation in removal of Iraqi nationals ordered removed from the United

          States. Travel documents for many Iraqi nationals are now being approved directly by

          Baghdad and the travel documents are then subsequently issued by Iraq officials in the U.S.

     5. Since April 2017, the Government of Iraq has issued twelve (12) travel documents. The

          first eight (8) individuals were removed on an ICE charter in April of 2017. The additional

          four (4) Iraqis received travel documents making them eligible for commercial travel. All

          but one of the individuals issued travel documents has been removed. The final individual

          is scheduled for removal in December 2017 via a commercial flight.

     6. ICE originally had a charter flight scheduled in June 2017 that was rescheduled for July

          2017 in view of the court's original order; however, ICE was not able to effectuate that

          flight due to the court's July 24th order. Thus, ICE must obtain individual travel

          documents on a case­by­case basis as aliens are excluded from the class.

     7. So far in fiscal year 2018, ICE has received one travel document for the removal of an Iraqi

          national under a final order of removal. Several more travel documents requests are

          currently being processed for individuals who have recently been removed from the class at

          their request. ICE expects to receive travel documents for all individuals that ICE has

          requested to remove to Iraq. The Embassy of Iraq has facilitated interviews of Iraqi
      2:17­cv­11910­MAG­DRG ECF
Case 2:17-cv-11910-MAG-DRG   Doc # 158­2
                                No.        Filed10/23/18
                                    459-3 filed  11/30/17 PageID.12292
                                                           Pg 4 of 5 Pg Page
                                                                        ID 4131
                                                                             4 of 5




         nationals to gather information to ensure that those being removed can be resettled more

         easily. The interview process has not increased the time it takes for a travel document to be

         issued. However, due to the injunction, interviews of individuals with final orders have

         been held in abeyance pending an individual's removal from the class.

     8. To minimize the risk of having to ask a foreign government to re­issue or extend an expired

         travel document, ICE waits until there are no impediments to removal to request a travel

         document. Thus, ICE currently does not have travel documents for all detained final order

         Iraqis. Of the detained Iraqi nationals subject to final orders of removal, ICE believes that

         the central government of Iraq in Bagdad will issue travel documents should the court lift

         the injunction that currently prevents removals to Iraq. The documentary evidence of these

         detainees' identity in each alien's official immigration file strongly supports their Iraqi

         nationality.

     9. ICE believes the removal of these detainees is significantly likely in the reasonably

         foreseeable future. In the interim, ICE continues to conduct individualized custody reviews

         as required by law and regulation for aliens subject to administratively final orders of

         removal. A decision to continue detention for removal is communicated to the detainee in

         a Continued Detention letter; although these letters contain some common language, each

         detainee's individual circumstances are considered when conducting a custody review and

         in making a determination regarding whether the alien should continue to be detained.

     10. Since the filing of this litigation, nationwide ICE has released 13 Iraqis with final orders.


        Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, that the foregoing is true
        and correct based upon reasonable inquiry, knowledge, information, and belief.
                           th
        Executed this 30        day of November, 2017.
Case 2:17-cv-11910-MAG-DRG
      2:17-cv-11910-MAG-DRG ECF
                             DocNo.
                                # 158-2
                                    459-3 Filed
                                           filed11/30/17
                                                 10/23/18 Pg
                                                           PageID.12293
                                                             5 of 5 Pg ID 4132
                                                                          Page 5 of 5
Case 2:17-cv-11910-MAG-DRG ECF No. 459-4 filed 10/23/18   PageID.12294   Page 1 of 7
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12295
                                                             2 of 7 Pg ID Page
                                                                          5069 2 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 USAMA JAMIL HAMAMA, et al.,

        Petitioners/Plaintiffs,
                                               Case No. 2:17-cv-11910
  v.                                           Hon. Mark A. Goldsmith
                                               Mag. David R. Grand
 REBECCA ADDUCCI, et al.,
                                               Class Action
        Respondents/Defendants.


                  DECLARATION OF MICHAEL V. BERNACKE

         I, Michael V. Bernacke, make the following declaration in accordance with

   8 U.S.C. § 1746 with respect to the above-captioned matter.

         1. I am the Acting Deputy Assistant Director for the Removal Management

            Division - East which encompasses the Asia and Europe Removal and

            International Operations (RIO) unit as well as the Middle East/Eastern

            Africa unit within the U.S. Department of Homeland Security (DHS),

            U.S. Immigration and Customs Enforcement (ICE), Enforcement and

            Removal Operation's (ERO) Removal Management Division (RMD).

            The RMD is located at ICE Headquarters in Washington, D.C. RMD

            provides guidance and assistance to officers attempting to obtain travel

            documents for foreign nationals who are ordered removed. RMD

                                           1
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12296
                                                             3 of 7 Pg ID Page
                                                                          5070 3 of 7



            collaborates with embassies and consulates, as well as with interagency

            and international networks to facilitate the efficient removal of aliens

            from the United States. RMD provides nationwide Post-Order Custody

            Review (POCR) guidance, implements policy and procedures, and is

            responsible for providing case management support for aliens subject to

            a final order of removal.

         2. I have been employed with DHS as an immigration officer since March

            2006, and I have worked with ERO since February 2009. From October,

            2017 to present, I have been employed as the Removal Management

            Division-East Unit Chief for the Middle East/Eastern Africa unit in a

            permanent capacity and have served as Deputy Assistant Director in a

            temporary, acting, capacity.

         3. This declaration is based upon my professional knowledge, information

            obtained from other individuals employed by ICE, and information

            obtained from DHS records. I am aware of the facts and circumstances of

            this case and the efforts to arrange for the removal of Iraqi nationals that

            have been ordered removed from the United States.

         4. As noted in the declaration submitted by my colleague John A. Schultz

            on July 20, 2017, in 2017, Iraq agreed to the timely return of its nationals

            subject to a final order of removal. The agreement between the United


                                            2
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12297
                                                             4 of 7 Pg ID Page
                                                                          5071 4 of 7



            States and the Iraqi Ministry of Foreign Affairs (MFA) is not

            memorialized in any written document or treaty. It is a product of

            ongoing diplomatic negotiations.

         5. Based on this agreement, the United States planned to schedule the return

            of all Iraqi nationals with final orders of removal in the United States.

            The agreement does not contemplate any numeric limitation on the

            number of removals in total or on an annual basis.

         6. The government of Iraq agreed to accept these removals via charter

            mission. As a charter mission, rather than a removal conducted via

            commercial airline flight, formal travel documents are not required.

            Instead, ICE submits a proposed manifest for the charter flight to Iraqi

            officials for approval. The manifest for the charter scheduled for June

            2017 included approximately 60 individuals. A charter flight, depending

            on which aircraft is available, can hold as many as 150 individuals for

            removal.

         7. After the successful completion of the June 2017 flight, the United States

            planned to send a second, larger charter flight following the same general

            procedure. The scheduling of charter flights to Iraq was to continue

            through the summer of 2017 until the detained individuals with final

            orders of removal were returned to Iraq.


                                           3
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12298
                                                             5 of 7 Pg ID Page
                                                                          5072 5 of 7



         8. As a result of the injunction in the above-captioned case, ICE cancelled

            the June 2017 charter flight. Because only a small number of individuals

            are now eligible for removal under the injunction, ICE is scheduling

            removals via commercial flights.

         9. Removal by commercial flight requires a significantly more onerous

            process because travel documents must be individually obtained through

            direct engagement with the Iraqi government in Baghdad. This is a labor-

            intensive, expensive, and time-consuming process that requires the

            engagement of individuals in several different agencies located in

            multiple countries.

         10.The United States would be significantly harmed if required to obtain

            travel documents simply to demonstrate that we will be able to get a

            travel document again at a later date. Such requests are likely to be

            substantially harmful to our diplomatic relationship with Iraq. In

            addition, they may undermine the government’s ability to obtain a travel

            document at a later date for that individual. Overall, such a requirement

            has the potential to jeopardize the present agreement and our ability to

            effect future removals to Iraq.

         11.ICE is actively seeking and receiving travel documents for individuals

            who have requested to be voluntarily removed from the class. In


                                              4
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12299
                                                             6 of 7 Pg ID Page
                                                                          5073 6 of 7



            December of 2017, ICE removed 2 putative class members who

            requested removal. There are 3 additional putative class members for

            whom ICE has recently received travel documents from Iraq. ICE is in

            the process of making travel arrangements for these 3 individuals to be

            removed in the near future. ICE has also submitted 10 additional travel

            document requests for putative class members who have voluntarily

            opted out and is awaiting approval of travel documents for these

            individuals. ICE expects to receive travel documents for all requested

            individuals in the very near future.

         12. ICE believes that the central government of Iraq in Bagdad will permit

            the entry of detained Iraqi nationals subject to final orders of removal if

            the injunction is lifted. At that time, ICE will make arrangements to

            facilitate the use of charter flights for removals. This injunction is the

            only impediment to ICE to resuming charter flights to Iraq.

         I declare under penalty of perjury and in accordance with 8 U.S.C. § 1746

   that the foregoing is true and correct and made after reasonable inquiry and

   personal knowledge, information, and belief.




                                            5
Case 2:17-cv-11910-MAG-DRG
     2:17-cv-11910-MAG-DRG ECF
                            Doc No.
                                # 184-2
                                    459-4 Filed
                                           filed 12/22/17
                                                 10/23/18 Pg
                                                          PageID.12300
                                                             7 of 7 Pg ID Page
                                                                          5074 7 of 7




         DATED: December 22, 2017
                                             _____________________________
                                             Michael Bernacke
                                             Acting Deputy Assistant Director
                                             Removal Management Division - East
                                             Washington, D.C.




                                         6
